UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1580


KINGGOBE AFRICAN ASSEGAI, VII,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security Administration; ATTORNEY
GENERAL OF THE UNITED STATES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:18-cv-00490-HEH)


Submitted: September 27, 2019                                     Decided: October 8, 2019


Before KING, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kinggobe African Assegai, VII, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kinggobe African Assegai, VII, appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

denial of Assegai’s claim for additional retirement benefits. We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order. Assegai v.

Saul, No. 3:18-cv-00490-HEH (E.D. Va. May 14, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2